Citation Nr: 1204690	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-15 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in St. Petersburg, Florida.  This case was remanded by the Board for additional development in May 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the Board remanded this claim for additional development in May 2011, such development was completed, and the claims file was returned to the Board.  However, the claims file was in a disheveled state, and it appears that parts of it are missing.  Missing documents include several rating decisions, copies of any VCAA notice that was provided to the Veteran in connection with this claim, the initial statement of the case that was prepared in this case, the Veteran's substantive appeal, and the report of a VA examination that took place prior to the May 2011 remand.  While the missing rating decisions are available to the Board electronically, the other documents are not.  Moreover, given the number of identified missing documents, it is entirely possible that additional missing documents exist.  Upon remand, the RO must locate and associate the missing documents with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should locate all documents that are missing from the claims file, including any missing rating decisions, copies of any VCAA notice that was provided to the Veteran in connection with this claim, the initial statement of the case that was prepared in this case, the Veteran's substantive appeal, and the report of a VA examination that took place prior to the remand, and re-associate them with the claims file.  If these documents cannot be located, all reasonable attempts to reconstruct them should be made.  If the documents cannot be located or reconstructed, a formal finding to that effect should be made and placed in the claims file.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



